Appeal from a judgment of the Supreme Court (Hemmett, Jr., J.), entered June 27, 1991 in Washington County, which, in a proceeding pursuant to CPLR article 78, granted respondents’ motion to dismiss the petition.
Petitioner’s grievance with respect to his being denied admission to the sexual offenders’ program was granted and he was placed on a waiting list for group counseling. Given that he received all the relief to which he was entitled, he was no longer aggrieved (see, Matter of Gonzalez v Jones, 115 AD2d 849) and Supreme Court properly dismissed petitioner’s challenge to that disposition. The court also properly dismissed petitioner’s other contentions with regard to this issue for a failure to exhaust his administrative remedies insofar as these contentions were raised for the first time before Supreme Court (see, Matter of Roberts v Coughlin, 165 AD2d 964). Finally, with respect to petitioner’s claim that his files contain false information, the regulations of the Department of Correctional Services (7 NYCRR 5.50-5.52) provide an administrative procedure for correction of inaccurate information and there is no indication that petitioner availed himself of this procedure. He therefore failed to exhaust his administrative remedies on this point as well.
Weiss, P. J., Mikoll, Levine, Crew III and Mahoney, JJ., concur. Ordered that the judgment is affirmed, without costs.